DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply dated 8/8/22 has been entered. The claims listing does not appear to show any changes, and is not considered an amendment.

The declarations filed under 37 CFR 1.132 have been entered in the file. Each of the declarations fails to comply with 37 CFR1.68; which recites--in part--"Such declaration may be used in lieu of the oath otherwise required, if, and only if, the declarant is on the same document, warned that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon"
 In each case, the declarations fail to show that the declarants have been warned that false statements " may jeopardize the validity of the application or any patent issuing thereon."

In light of Applicant’s arguments submitted 8/8/22, the finality of the previous Office Action is withdrawn. Applicant’s arguments vis-à-vis the new matter/enablement rejections are persuasive. The amendment dated 4/28/22 has been considered de novo.

Claim Interpretation
Examiner notes that claim 1 at line 2 uses the phrase “comprising the steps of” --steps of selecting and undertaking follow this phrase; further, claim 1 at line 6 uses the phrase “the amendment regime comprising“, and undertaking primary, secondary, and tertiary amendments follow this phrase. In this context, “comprising” is inclusive or open-ended and does not exclude additional, unrecited method steps.  
Examiner notes the use of “only”:
undertaking a primary amendment of only the first portion of the site with a first catalyst and a second catalyst; 
undertaking a secondary amendment of only a second portion of the site with the first catalyst and the second catalyst; and
undertaking a tertiary amendment of only a third portion of the site with the first catalyst and the second catalyst
Since the prior use of the word “comprising” does not exclude additional, unrecited steps; the “undertaking…only” limitations cannot be interpreted to preclude other amendments. Further, claim 9 explicitly allows for further amendment by requiring “one or more of the primary amendment, the secondary amendment, or the tertiary amendment further comprises applying a third catalyst1 to at least a fourth portion of the site”. In other words, the broadest reasonable interpretation of claim 9 allows for the primary amendment to be “amendment of only the first portion [with humified soil and liquid fertilizer]” and “applying [humified soil and liquid fertilizer]…to at least a fourth portion of the site”  . 
Thus a process of fertilizing an entire field with humified soil and liquid fertilizer would anticipate the primary amendment because it would first be applied to only a first portion (i.e. the 5% where the tractor starts spreading fertilizer) and then to the fourth (or fifth, or zeroth) portion (i.e. the remaining 95%) Subsequently fertilizing the entire field-after harvest and again the following year, or two years later—would anticipate the secondary and tertiary amendments.

See the Office Action mailed 2/2/22 for Examiner’s interpretation of hydrosynthesis, energy generation, energy storage, and restoration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a coefficient of variation of the [   ] catalyst applied to the [  ] portion of the site” but fails to specify sufficient parameters to calculate a coefficient of variation. The coefficient of variation is understood to be the ratio of the standard deviation to the mean---which requires a number of values--but the claim recites no values which are measured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-18, 20, 23, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU2014250680B2 in view of WO2013006912A1 and Ipnar US Patent Number 4,026,476 and Pottgiesser US Patent Number 3,497,139. Examiner notes that AU2014250680B2  and WO2013006912A1 --which share the same inventor of the instant application—describe production and use of products identical to the disclosed “first catalyst2” and “second catalyst3”. Applicant has not disputed this finding.

Further, ‘680 describes the use of the first catalyst (i.e. product) for “such as a top soil augmenter, a nutrient store, a water retention mechanism for soil, a bio-fertilizer or the like” (¶0004) and ‘912 describes the use of the second catalyst (i.e. product) for “fertilizer or the like” (page 2 line 2).
‘680 and ‘912 fails to describe the primary, secondary, and tertiary amendments such that the catalysts are applied to construct biological energy generation points at 5, 20, and 75% of the site.
Ipnar describes spreading solid fertilizer on a site as the tractor pulls the spreader down the row, thus covering 5%, 20%,75% ( and ultimately 100%4) of the site. Since ‘680 describes the product is a fertilizer but lacks details of how it is applied, It would have been obvious to one of ordinary skill at the time of filing or invention to have applied the product of ‘680 with the Ipnar process thus covering 5%, 20%,75% of the site. 

Pottgiesser describes spreading liquid slurry fertilizer on a site as the tractor pulls the spreader down the row, thus covering 5%, 20%,75% ( and ultimately 100%) of the site. Since ‘912 describes the product is a liquid slurry fertilizer but lacks details of how it is applied, It would have been obvious to one of ordinary skill at the time of filing or invention to have applied the product of ‘912 with the Pottgiesser process thus covering 5%, 20%,75% of the site. 

Moreover, combination of the products of ‘680 and ‘912 (both taught to be useful as fertilizers) amounts to an obvious combination5.
Further, Examiner finds that since the compositions described by ‘680 and ‘912 are identical to the compositions used by Applicant, they would inherently result in biological energy generation points as claimed. 

Further, Examiner finds that spreading—over the entire field-- each of the products of ‘680 and ‘912 a first time amounts to a “primary amendment” that necessarily would include 5%. Likewise a second application of the products—over the entire field-- would amount to a “secondary amendment”  that would necessarily include the  20% and the first portion; and similarly a third application would amount to a “tertiary amendment” including 75% and the first and second portions. Thus spreading each product three times over the entire field would achieve the primary, secondary, and tertiary amendments. Applying fertilizers multiple times is well known and old in the agricultural arts and would have been obvious to one of ordinary skill in the art based on soil conditions.
  
With regards to the “contact between the first catalyst and the second catalyst with the site facilitates a transfer of a biological energy generation mechanism to the site and wherein each contact point between the site and the first catalyst and the second catalyst forms a matrix of biological energy generation points stimulating activity of one or more prokaryotic organisms at each point in the matrix, and wherein the amendment regime increases a density of the biological energy generation points in and/or on a portion of the site relative to other portions of the site”—Examiner finds that since the prior art catalysts are identical to the inventive catalysts, these effects would have been an inherent result of spreading those products on the site.

In other words, fertilizing a field using known methods using the fertilizers described in Applicant’s previous work anticipates the claimed invention.


With regards to claim 5: specific amounts of fertilizer used is well known to be a matter of experimentation and design. A skilled artisan would have achieved the claimed 400 kg/hectare and 5 l/hectare through routine experimentation.

With regards to claim 6: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently facilitate sustained and more efficient energy generation. 

With regards to claim 7: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently generate excess moisture.

With regards to claim 8: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently generate humified soil.

With regards to claim 9: Examiner interprets “third catalyst” as encompassing water and/or rainfall (¶0045).  Examiner takes Official Notice that it is well known to apply water to fields, and thus applying a third catalyst would have been obvious to one of ordinary skill in the art.

With regards to claim 10: Examiner interprets the liquid generated by hydrosynthesis  as encompassing water and/or rainfall (¶0045).  Examiner takes Official Notice that it is well known to apply water to fields, and thus circulating the liquid would have been obvious to one of ordinary skill in the art.

With regards to claim 11: changing the dose rate would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 12: changing the dose rate would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 13: changing the dose rate would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 14: changing the catalyst ratios would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 15: changing the catalyst ratios would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 16: changing the catalyst ratios would have been an obvious matter of design, based on soil conditions, for example.

With regards to claim 17: selection of a different time period would have been an obvious design choice, based on soil conditions or weather, for example.
 
With regards to claim 18: selection of an [approximately] equal time period would have been an obvious design choice, based on growing seasons, for example.

With regards to claim 20: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently result in the capture and storage by photosynthetic microorganism as claimed. 

With regards to claim 21: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently result in the development of microbiome as claimed. 

With regards to new claim 24: one of ordinary skill in the art would understand that spreading fertilizer would result in some inherent variability, thus the 30% coefficient of variation would be expected.  

With regards to new claim 25: fertilizing the site, with the fertilizers described in Applicant’s previous work, would inherently result in the fostering of movement as claimed.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AU2014250680B2 in view of WO2013006912A1 and Ipnar US Patent Number 4,026,476 and Pottgiesser US Patent Number 3,497,139 as applied to claim 1 above, and further in view of Fertilizing – Why do they do that?
Fertilizing – Why do they do that?  At page 1 teaches :

“Because the soil can hold these nutrients, farmers can take advantage of slower seasons like the fall (after harvest) or spring (before planting) to apply fertilizer.”

Thus suggesting applying fertilizer (i.e. a secondary amendment) may be done after harvest (i.e. after growing season) as claimed.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. Applicant argues that the use of the term “only” would exclude fertilizing an entire site.  Examiner interprets the claims more broadly (consistent with the specification)—see above at 3—and finds that the multiple uses of “comprising” allows for fertilizing the entire site.  That is: fertilizing an entire field (i.e. site) with humified soil and liquid fertilizer (i.e. first/second catalysts) would achieve “undertaking a primary amendment of only the first portion of the site with a first catalyst and a second catalyst” because the entire field includes the first portion (i.e. 5%), and the claim does not preclude an additional undertaking (i.e. a third amendment) of the remaining 95%.  Fertilizing the same field again after harvest—or the following year—would achieve “undertaking a secondary amendment of only the second portion of the site with a first catalyst and a second catalyst” because the entire field includes the second portion (i.e. 20%), and the claim does not preclude an additional undertaking (i.e. a third amendment) of the remaining 80%. Fertilizing the same field again after a subsequent harvest—or any subsequent year—would achieve “undertaking a tertiary amendment of only the third portion of the site with a first catalyst and a second catalyst” because the entire field includes the third portion (i.e. 75%), and the claim does not preclude an additional undertaking (i.e. a third amendment) of the remaining 25%.
Applicant's amendment ---dated 4/28/22---necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification of ¶0044: “the third catalyst may be the same type of catalyst as the first catalyst and/or the second catalyst…the third catalyst and first catalyst and/or the second catalyst may be the same catalyst”
        2 Specification at ¶0023
        3 ¶0024
        4 In other words, the tractor starts at 0% of the field, and as it progresses down the row(s) it ultimately achieves 100%.
        5 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious